GIFFEN, J.
The question whether the condemnation proceedings should have been separate as to each individual property owner does not arise upon the record made, the Cincinnati Iron Store Co. interposing no objection in the trial court.
*720The amount of the annual sales of the company and the value of the goods transported monthly over the switch track on the company’s premises were sought _to be shown evidently for the purpose of proving the loss of future business, which is too remote, uncertain and speculative to be allowed. Lake Shore & M. S. Ry. v. Railway, 30 Ohio St. 604.
The- plans of the proposed beam or crane, if not those of the office building, were probably admissible evidence under the authority of Cincinnati & S. Ry. v. Longworth, 30 Ohio St. 108; but neither set of plans being attached to the bill of exceptions the court can not determine whether their exclusion was prejudicial. Palmer v. Yarrington, 1 Ohio St. 253.
In proving the value of a switch track upon the premises sought to be condemned the cost of transporting by trucks the same amount of merchandise as that handled over the switch is not competent evidence. Evidence of sales by other lot owners made by compromise is inadmissible upon re-examination, although on cross-examination the witness has been asked concerning voluntary sales in the vicinity.
The question and answer objected to on .page 52 of the bill of exceptions were not prejudicial, nor that on page 112.
Notwithstanding the wide difference between the values fixed by the witnesses for the trustees and those testified to by the company’s witnesses, none of which was binding upon the jury, we think they arrived at a fair and just valuation, and finding no error' in the record the judgment will be affirmed.
Jelke and Swing, JJ., concur.